Citation Nr: 1003320	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart condition 
described as congestive heart failure, to include claimed as 
secondary to diabetes mellitus.  

2.  Entitlement to service connection for venous 
insufficiency, to include claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include claimed as secondary to diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, to include claimed as secondary to 
diabetes mellitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a stroke, to include claimed as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971, to include service in Vietnam from March 1970 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  However, the Board notes that VA RO in 
Detroit, Michigan has jurisdiction of this case.   

In September 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  At the hearing, additional issues were 
raised which included: entitlement to an increased evaluation 
for diabetes; entitlement to service connection for a skin 
condition; and entitlement to service connection for 
posttraumatic stress disorder.  These issues are referred to 
the RO for clarification and action as appropriate.  

With respect to the claim for service connection for a heart 
condition (to include congestive heart failure), the 
Secretary of VA issued a memorandum on November 20, 2009, 
directing the Board to stay action on and refrain from 
remanding service connection claims for ischemic heart 
disease based on exposure to herbicides within the Republic 
of Vietnam during the Vietnam era.  As directed by the 
Secretary, this stay will remain in effect until the date of 
completion of the rulemaking proceeding to establish new 
presumptions for specifically enumerated conditions which 
include ischemic heart disease.  Where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 
4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  The evidence on file reflects that the Veteran has a 
currently diagnosed heart condition and that he had verified 
service in Vietnam.  The new presumptive provisions (at the 
point they become effective) may impact the disposition of 
the service connection claim for a heart condition.  As such, 
this appeal is subject to this stay and its adjudication 
therefore must be deferred.  Once the stay is lifted, the 
Board will adjudicate the claim of entitlement to service 
connection for a heart condition.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
currently diagnosed venous insufficiency of the lower 
extremities is etiologically related to any service-connected 
disorder to include diabetes mellitus.  

2.  The evidence of record does not does not show that 
peripheral neuropathy of the upper or lower extremities has 
been clinically diagnosed, bilaterally or unilaterally.

3.  The evidence of record does not indicate that claimed 
neurological symptoms affecting the upper or lower 
extremities, bilaterally, are related to service or service-
connected diabetes mellitus.

4.  A rating decision issued in November 2005 denying service 
connection for erectile dysfunction and residuals of a stroke 
is final.

5.  The evidence associated with the claims file subsequent 
to the November 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for erectile dysfunction, and does not raise 
a reasonable possibility of substantiating the claim.

6.  The evidence associated with the claims file subsequent 
to the November 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for residuals of a stroke, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for venous insufficiency (of the lower extremities), to 
include as secondary to service-connected diabetes mellitus, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  The criteria for the establishment of service connection 
for peripheral neuropathy of the upper and lower extremities, 
to include as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

3.  Evidence received since the final November 2005 
determination wherein the RO denied the service connection 
claim for erectile dysfunction is not new and material, and 
the claim is not reopened and remains denied. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2009).

4.  Evidence received since the final November 2005 
determination wherein the RO denied the service connection 
claim for residuals of a stroke is not new and material, and 
the claim is not reopened and remains denied.  38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in letters dated in March and May 2007 
wherein he was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration. With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his applications 
to reopen service connection claims for stroke residuals and 
erectile dysfunction in letters dated in March and May 2007, 
which included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for 
the first time.  Material evidence was explained as evidence 
relating to the reason the claim was previously denied.  The 
letters further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The letters also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials of the claims.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claims for stroke residuals and 
erectile dysfunction.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2007.  Subsequent adjudication of the 
claims on appeal was undertaken in the October 2007 rating 
action and in a Supplemental Statement of the Case (SSOC) 
issued in September 2008.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment and post-service 
VA and private treatment records were obtained.  The Veteran 
and his spouse provided testimony at a travel Board hearing 
held in 2009.  The Veteran was afforded VA examinations in 
2005 and 2007 in connection with the all of the service 
connection claims on appeal (being considered on the merits).  

The Board points out that in hearing testimony provided in 
2009, the Veteran referenced being treated by a private 
source, Dr. L.; however, the Veteran indicated that those 
records were unavailable and could not be obtained.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there can be no breach of the duty to assist 
where the appellant acknowledges the unavailability of 
records, as is effectively the case as to these records.  
Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Moreover, it 
was also found in the Hyatt case that it is "ultimately the 
claimant's responsibility" to provide the information 
necessary to locate and secure non-governmental relevant 
records; that information was not provided in this case as 
pertains to the aforementioned evidence.

A review of the claims folder reveals that the Veteran 
reported during the course of the January 2005 VA examination 
that he was granted disability benefits from the Social 
Security Administration (SSA).  Records from SSA have not 
been associated with the claims folder.  Generally, where SSA 
records are considered potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 
(Fed. Cir., 2009); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records).  

However, the failure to obtain SSA records in this case is 
not prejudicial to the Veteran for several reasons.  The 
Veteran has not asserted, and the record does not indicate, 
that the SSA records will provide any potentially relevant 
evidence relating to any of the claims on appeal.  
Specifically, all of the matters on appeal are claimed 
secondary to service-connected diabetes, which was not even 
diagnosed until late 2004.  The Veteran reported in January 
2005, that he was already in receipt of SSA benefits; hence, 
the SSA evidence would be of little to no relevance in 
conjunction with the claims raised on a secondary basis; 
inasmuch as it is likely that these records do not even 
include clinical records showing a diagnosis or treatment for 
diabetes.  Moreover, the file as it stands contains three 
examination reports, which collectively, have addressed the 
matter of a secondary relationship between all of the claimed 
conditions (even those which require the presentation of new 
and material evidence) and service-connected diabetes.  The 
duty to assist is not "boundless in scope."  The Federal 
Circuit has recently held that Congress does not require VA 
to obtain SSA records in every case and neither do VA 
regulations.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 
4, 2010).  In addition, evidence on file is sufficient to 
address the threshold matter of whether the Veteran's claimed 
disorders are currently diagnosed.  Therefore, this appeal 
need not be remanded to obtain the Veteran's SSA records.

With respect to the service connection claims for venous 
insufficiency and peripheral neuropathy, there is no duty on 
the part of VA to provide any additional assistance such as 
requesting another medical examination or opinion, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service or a service-connected 
disorder and the currently claimed disorders.  The Veteran 
has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record as a 
whole, after due notification, advisement, and assistance to 
the Veteran under the VCAA, does not contain competent 
evidence to suggest that venous insufficiency and peripheral 
neuropathy, is in any way related to the Veteran's period of 
service, to include presumptively, or to any service-
connected disorder.  Given these matters of record, there is 
no competent evidence that the aforementioned claimed 
conditions may be associated with the claimant's active 
military service.  38 U.S.C.A § 5103A(d); cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Under such circumstances, 
there is no duty to provide an examination or to obtain a 
medical opinion.  Id.

Further, VA has no specific duty to conduct an examination 
with respect to the claims on appeal requiring the 
presentation of new and material evidence to reopen them 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence).  However, even 
so VA examinations addressing the Veteran's claims to reopen 
were conducted in this case in 2005 and 2007.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection and New and Material Claims

The claims on appeal were filed in October 2006, to include a 
request to reopen previously denied claims for residuals of a 
stroke and peripheral neuropathy.  With respect to all of the 
issues on appeal, the Veteran specifically contends that the 
claimed conditions are secondary to service-connected 
diabetes mellitus.  

In a January 2005 rating decision, service connection was 
granted for diabetes mellitus Type II (diabetes) associated 
with herbicide exposure, effective from September 2004.  The 
grant was based on a diagnosis of diabetes made in 2004.

The Veteran's DD 214 Form indicates that he served with the 
United States Army with an MOS of field radio mechanic.  He 
had service in the Republic of Vietnam from March 1970 to 
February 1971.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including: brain hemorrhage, 
brain thrombosis, cardiovascular-renal disease, and other 
organic diseases of the nervous system, although not 
otherwise established as incurred in or aggravated by 
service, are manifested to a compensable degree within one 
year following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2009).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2009).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

	A.  Service Connection - Venous Insufficiency

The STRs are entirely negative for any complaints relating to 
the veins or the lower extremities.  The February 1971 
separation examination report reflects that clinical 
examination of the lower extremities and vascular system were 
normal.  

VA records reflect that upon evaluation conducted in 
September 2004, the Veteran denied having weakness, tremors, 
paralysis or problems with coordination.  Assessments of 
hypertension and cerebrovascular accident (CVA or stroke) 
were made.  In October 2004, the Veteran had complaints of a 
one-year history of itching in the left foot.  Visual 
inspection of the feet revealed no abnormalities.  Dorsalis 
pedis and posterior tibial pulses were 2+ and monofilament 
examination revealed no abnormalities.

A VA diabetes examination was conducted in January 2005.  The 
Veteran complained of a 1 to 2 year history of numbness in 
both feet and hands.  Examination of the extremities revealed 
no edema, cyanosis or clubbing.  There was no motor loss and 
no evidence of reduced sensation peripherally to monofilament 
touch.  Romberg test was negative.  There was no venous 
disorder diagnosed.  

The Veteran was re-evaluated by VA in September 2005 at which 
time he complained of right leg weakness.  Physical 
examination revealed that dorsalis pedis and posterior tibial 
pulses were intact and that monofilament examination was 
10/10 in the lower extremities.  There was no venous disorder 
diagnosed.  

The Veteran was most recently evaluated by VA in September 
2007, at which time a history of diabetes since 2004 was 
noted.  The Veteran gave a history of chronic lower extremity 
swelling.  The examiner noted that the Veteran underwent a 
venous Doppler study in September 2006 which indicated 
bilateral venous insufficiency.  Evaluation of the 
extremities revealed 2+ pedal edema bilaterally with no 
changes of stasis dermatitis.  The assessments included lower 
extremity venous insufficiency, not caused or aggravated by 
diabetes.   

The Veteran provided testimony at a travel Board hearing held 
in September 2009.  The Veteran stated that diabetes was 
initially diagnosed in 1994.  He stated that symptoms of 
venous insufficiency affected his lower extremities to such 
an extent that he could barely walk and indicated that these 
symptoms began in 1992, at about the same time that he 
suffered from a stroke.  

Analysis

The Veteran contends that his claimed venous insufficiency 
was either caused or aggravated by a service-connected 
disorder, specifically diabetes.  He has not contended, and 
the evidence does not suggest, that the claimed venous 
insufficiency had its onset during or as a result of service, 
or that service-connection is warranted based on presumptive 
exposure to herbicides sustained during service in Vietnam, 
nor is venous insufficiency among the disorders for which 
service connection may be presumed based on such exposure.  
38 C.F.R. § 3.309(e).  When neither the Veteran nor the 
record raises the theory of entitlement to service connection 
on a direct basis, the Board need not sua sponte consider and 
discuss that theory.  Therefore, the Board will not discuss 
direct service connection, but will instead focus on the 
Veteran's primary theory of entitlement on the basis of 
secondary service connection.  Robinson v. Mansfield, 21 Vet. 
App. 545 (2008).

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994). There must be medical evidence of a current 
disability; evidence of a service- connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition. 38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

Indisputably, the record contains medical evidence of a 
currently manifested venous condition, diagnosed upon VA 
examination of September 2007 as bilateral lower extremity 
venous insufficiency.  The earliest evidence of venous 
insufficiency was shown by clinical testing conducted in 
2006, about 35 years after the Veteran's discharge from 
service.  The veteran does not allege, nor does the evidence 
reflect that venous insufficiency was incurred in or is 
etiologically related to the Veteran's period of active 
service.  

The remaining question is whether or not bilateral lower 
extremity venous insufficiency was incurred secondary to a 
service-connected disorder.  In this regard, the file 
contains a VA medical opinion provided in September 2007 at 
which time the VA examiner specifically opined that diagnosed 
bilateral lower extremity venous insufficiency was not caused 
or aggravated by diabetes.  The opinion was based on a review 
of the evidence in the claims file, a report of medical 
history and symptoms as provided by the Veteran on 
examination; and clinical findings made on examination.  The 
Board is satisfied that this opinion addresses the secondary 
claim based on causation or aggravation; foreclosing the 
possibility of both.  There has been no medical evidence or 
opinion presented to the contrary.  In addition, the Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence of record does not establish that the Veteran's 
claimed venous insufficiency is in any way etiologically or 
causally associated with service-connected diabetes.  In this 
regard, there has been no medical evidence or opinion 
presented for the record which establishes or even suggests 
that such an etiological relationship.  While the Veteran is 
certainly competent to relate his symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation, 
particularly on a secondary basis.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  As such, lay accounts and testimony 
provided by the Veteran as to etiology of his venous disorder 
are of far lower probative value than medical evidence of 
record, which does not even suggest a relationship between 
currently bilateral lower extremity venous insufficiency and 
service-connected diabetes.  See Davidson v. Shinseki, 581 
F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed venous insufficiency is related to any service-
connected disorder, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

B.  Service Connection - Peripheral Neuropathy of the 
Right and Left Upper and Lower Extremities

The Veteran's STRs do not document any complaints, findings 
or treatment related to peripheral neuropathy.  The Veteran's 
February 1971 separation examination report revealed no 
neurological abnormalities and normal clinical evaluations of 
the upper and lower extremities.

A VA diabetes examination was conducted in January 2005.  The 
Veteran complained of a 1 to 2 year history numbness in both 
feet and hands.  Neurologic examination revealed strength of 
5/5 in the upper extremities bilaterally and in the right 
lower extremity, with strength of 3-4/5 in the left lower 
extremity.  There was no motor loss and no evidence of 
reduced sensation peripherally to monofilament touch.  
Romberg test was negative.  No neurological disorder of any 
extremity, to include peripheral neuropathy was diagnosed.  

The Veteran was re-evaluated by VA in September 2005.  
Neurological examination revealed overall normal sensory 
findings and evidence of diminished right patellar reflex.  
The assessments included status post CVA with right-sided 
residual weakness and speech impediment (not secondary to 
diabetes).  No neurological disorder of any extremity, to 
include peripheral neuropathy was diagnosed.  

The Veteran was most recently evaluated by VA in September 
2007, at which time a history of diabetes since 2004 was 
noted.  The Veteran gave a history of bilateral tingling and 
numbness of the hands and feet for the past 4 to 5 years.  
Neurological examination revealed that the cranial nerves 
were intact.  Power was 5/5 in the right upper extremity and 
4/5 in the right lower extremity; power was 3/5 in the left 
upper and lower extremities.  Monofilament sensation was 
intact in the hands and feet, plantars and flexors.  The 
assessments included subjective complaints of tingling and 
numbness of the upper and lower extremities with no objective 
evidence of neuropathy, clinically.  

The Veteran provided testimony at a travel Board hearing held 
in September 2009.  The Veteran stated that diabetes was 
initially diagnosed in 1994.  He stated that symptoms of 
tingling and numbness in the hands and feet began in 1992, at 
about the same time that he suffered from a stroke.  

Analysis

With respect to the claimed peripheral neuropathy affecting 
both the upper and lower extremities bilaterally, the Veteran 
has specifically claimed that these conditions are secondary 
to his service-connected diabetes.  

The Board also observes that, the Veteran's DD 214 Form 
confirms that he served in the Republic of Vietnam during his 
military service.  Consequently, he is presumed to have been 
exposed to herbicides during military service.  However, 
peripheral neuropathy of either the upper or lower 
extremities, bilaterally, was not diagnosed in service or 
during the first post-service year and there has been no 
competent evidence presented showing that the Veteran ever 
experienced acute and subacute peripheral neuropathy that 
manifested to a degree of 10 percent within one year after 
the last date on which he served in the Republic of Vietnam 
so as to warrant presumptive service connection under 38 
C.F.R. § 3.307 and § 3.309.

Initially, the threshold issue in this case involves whether 
the Veteran actually has a clinical diagnosis of peripheral 
neuropathy of the upper and lower extremities, as claimed. 

In this regard, regardless of the theory of entitlement 
raised, the medical evidence on file does not contain a 
current clinical diagnosis of peripheral neuropathy of either 
the upper or lower extremities on either side.  In fact 
peripheral neuropathy of both the upper and lower extremities 
has not been diagnosed at any time post-service and it was 
specifically determined that these disorders were not found 
to be present following VA examination and diagnostic testing 
conducted in September 2007.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for peripheral neuropathy of the upper and 
lower extremities was filed in October 2006; a clinical 
diagnosis of peripheral neuropathy of either the upper or 
lower extremities (even unilaterally) was not of record at 
that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending.

The Board notes that the file contains evidence of complaints 
of tingling and numbness of the upper and lower extremities 
(as shown by the 2007 VA examination report).  However, 
neither these nor any other symptoms have ever been 
clinically diagnosed as peripheral neuropathy nor associated 
with service-connected diabetes.  

The Board has considered the Veteran's lay assertions that he 
has peripheral neuropathy of the upper and lower extremities, 
secondary to diabetes.  While the Veteran is generally 
considered competent to report symptoms (such as numbness and 
tingling of the extremities), a lay person such as the 
Veteran is not competent to offer an opinion on complex 
medical questions, such as rendering a diagnosis or offering 
an opinion as to the underlying etiology of his symptoms, to 
include attributing them to peripheral neuropathy secondary 
to diabetes or to in-service herbicide exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995), 2 Vet. App. 492 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  Thus, because the 
evidence reflects that the Veteran does not currently have a 
clinical diagnosis of peripheral neuropathy of either the 
upper or lower extremities bilaterally or unilaterally, 
service connection for these claimed conditions is not 
warranted on this basis alone and the claims must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

	C.  New and Material Evidence - Erectile Dysfunction and 
Stroke Residuals

The Veteran seeks service connection for erectile dysfunction 
and for stroke residuals.  Service connection for both of 
these conditions was previously denied in a rating action 
dated in November 2005.  The Veteran did not appeal this 
decision and as such, it is a final decision.  38 U.S.C.A. § 
7103(a); 38 C.F.R. § 20.1103.

Upon thorough review of the adjudicatory documents upon which 
this appeal is based, it is unclear to the Board whether the 
RO reopened these claims at some point and considered the 
claim on the merits.  Regardless of the RO's characterization 
of an issue, the question of whether new and material 
evidence has been received to reopen a previously denied 
claim is a jurisdictional matter that must be considered 
before adjudication of the merits of the claim.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the reasons set 
forth below, the proper characterization of the issues is 
whether new and material evidence has been received with 
which to reopen service connection claims for stroke 
residuals and erectile dysfunction.  Because of the 
jurisdictional nature of this question and the fact that all 
reasonable VCAA notice and assistance has been provided 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) in 
the manner described earlier herein, the Veteran is not 
prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Also applicable are the service connection provisions 
referenced previously in this decision.

Factual Background

As the facts relating to the claims involving erectile 
dysfunction and residuals of a stroke are similar, they will 
be summarized together in this section.  

The evidence on file and considered at the time of the 
November 2005 rating decision, includes STRs which do not 
reflect that either erectile dysfunction or CVA/stroke was 
diagnosed at any time during service; the February 1971 
separation evaluation report reflected that there were no 
clinical abnormalities.    

Also on file was a VA examination report of January 2005.  At 
that time, the Veteran gave a history of having two strokes, 
one in 1992 and the other in 1998.  The Veteran also noted 
that diabetes had been diagnosed in 2004.  He complained of 
an inability to maintain an erection since 1992 when he 
sustained his first stroke.  The assessments included: 
diabetes mellitus, type 2, under good control; status post 
CVA in 1992 and 1998, unrelated to diabetes; and erectile 
dysfunction, unrelated to diabetes.  The examiner explained 
that both the erectile dysfunction and the stroke/residuals 
were unrelated to diabetes, as both conditions occurred many 
years prior to the diagnosis of diabetes.  

A second VA examination report of September 2005 was also of 
record, which reflects review of the claims file.  At that 
time, the Veteran again reported that diabetes had been 
diagnosed in 2004 and gave a history of strokes occurring in 
1992 and 1998.  The Veteran indicated that residual 
manifestations of the stroke included right leg weakness, 
speech impediment and memory loss.  The assessments included: 
diabetes mellitus, type 2, under good control; status post 
CVA with right-sided residual weakness and speech impediment, 
not secondary to diabetes; and erectile dysfunction, not 
caused or aggravated by diabetes.  

By rating action of November 2005, the RO denied service 
connection claims for both CVA residuals and erectile 
dysfunction, explaining that neither of these conditions were 
shown in service (to include during any applicable 
presumptive period) and noting that the record contained two 
negative opinions regarding a secondary relationship between 
these conditions and service-connected diabetes.  

Evidence received for the record subsequent to the November 
2005 rating decision includes private medical records of Dr. 
P. dated in 2007 which mention a history of CVA in 1992 and 
1998, but do not specifically reference a diagnosis of 
erectile dysfunction.

Also on file is a VA examination report of September 2007.  
The report notes that as a result of the strokes, the Veteran 
had residual dysarthria and left chronic lower extremity 
swelling.  The Veteran also gave a 5-year history of erectile 
dysfunction.  The assessments included: erectile dysfunction, 
not caused or aggravated by diabetes, existing prior to the 
onset of diabetes; and left hemiparesis and dysarthria from a 
stroke in 1992 and 1998, not caused or aggravated by 
diabetes.

The Veteran provided testimony at a travel Board hearing held 
in September 2009.  He stated that he had experienced 
erectile dysfunction for about 20 to 30 years.  He indicated 
that he had suffered from a stroke in 1992 and again in 1998, 
and believed that diabetes had been diagnosed in 1994.  The 
Veteran indicated that he disagreed with a medical opinion 
which indicated that erectile dysfunction existed prior to 
diabetes, but indicated that he had no medical evidence on 
this point.  

Analysis

With respect to the claims for stroke residuals and erectile 
dysfunction, evidence has been submitted subsequent to the 
November 2005 rating decision which is new, in that it was 
not previously of record.  However, it is not material in 
that it does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.  In this regard, 
the newly submitted evidence essentially reflects three 
facts: (1) that the file contains current diagnoses of stroke 
residuals and erectile dysfunction; (2) that the 
aforementioned conditions were not diagnosed in service or 
during any applicable presumptive period; and (3) that 
currently diagnosed stroke residuals and erectile dysfunction 
have not been etiologically related to service or to any 
service-connected disorder.

The Board also notes that at the time of the November 2005 
rating decision, it had already been established that the 
Veteran had service in Vietnam and as such, was presumptively 
exposed to Agent Orange/herbicides in service.  However, 
prior and since 2005, neither stroke (or any residuals) nor 
erectile dysfunction have been recognized as a condition 
presumptively associated with exposure to herbicides in 
service, nor has the Veteran specifically argued that these 
claimed conditions are a consequence of herbicide exposure in 
service.  

The evidence dated subsequent to the November 2005 rating 
decision continues to reflect that the Veteran's diagnosed 
and on-going medical conditions include stroke residuals 
(such as hemiparesis and speech impairment) and erectile 
dysfunction, without any mention or suggestion of etiology or 
service-relationship, to include on a secondary basis.  In 
Morton v. Principi, 3 Vet. App. 508 (1992), the Court held 
that medical records merely describing the Veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  In a 
related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

Since the November 2005 rating action, no new evidence has 
been added to the file which in any way establishes or even 
suggests that an etiological relationship exists between 
currently diagnosed stroke residuals and erectile 
dysfunction, and service or any service-connected condition.  
Prior to the November 2005 rating action, the file contained 
two negative VA medical opinions relating to a secondary 
relationship between service-connected diabetes and claimed 
stroke residuals and erectile dysfunction.  Subsequent to the 
November 2005 decision, a third negative opinion addressing 
the theory of secondary service-connection was added to the 
file, as offered by a VA examiner in 2007.  This evidence, 
although new, is not material.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) (evidence that is unfavorable to a 
claimant is not new and material)

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between 
claimed stroke residuals and erectile dysfunction, and 
service-connected diabetes are essentially cumulative and 
redundant of contentions made prior to the November 2005 
rating decision, and thus are not new.  38 C.F.R. § 3.156(a); 
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  Moreover, 
as a layman, the Veteran lacks the competence to provide a 
probative opinion on the medical diagnosis or etiology of his 
currently claimed conditions.  In Moray v. Brown, 5 Vet. App. 
211, 213 (1993), the Court opined that lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in that evidence of an 
etiological relationship between currently claimed stroke 
residuals and erectile dysfunction, and service or a service-
connected disorder, the evidence presented since the November 
2005 rating decision fails to relate to an unestablished fact 
necessary to substantiate the claims, and it therefore is not 
material.  Accordingly, the Board finds that the evidence 
presented subsequent to the November 2005 rating decision is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the Veteran's 
service connection claim for stroke residuals or erectile 
dysfunction.  38 U.S.C.A. § 5108.  Because the Veteran has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable and the 
claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).







								[continued on Next 
Page]

ORDER

Entitlement to service connection for venous insufficiency, 
to include claimed as secondary to diabetes mellitus, is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and left lower extremities, to include 
claimed as secondary to diabetes mellitus, is denied.

New and material evidence not having been received, the 
service connection claim for erectile dysfunction, to include 
claimed as secondary to diabetes mellitus, is not reopened 
and remains denied.

New and material evidence not having been received, the 
service connection claim for residuals of a stroke, to 
include claimed as secondary to diabetes mellitus, is not 
reopened and remains denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


